DETAILED ACTION
 
The present Office Action is in response to Applicant’s amendment filed on 12/1/2021.  Claims 1, 4-11, and 14-20 are now pending in the present application.  Claims 2, 3, 12, and 13 have been canceled by the Applicant.
Information Disclosure Statement
The information disclosure statement submitted on 12/2/2021 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Haolu Feng on 1/19/2022.
The application has been amended as follows (only affected claims are shown): 

1. (Currently Amended) A data transmission method based on a mobile network, applied to a terminal configured with a primary card link for a primary subscriber identity module (SIM) card and a secondary card link for a secondary SIM card, the method comprising:
performing a transmission quality evaluation on the primary card link to obtain a first transmission quality evaluation value and performing the transmission quality evaluation on the secondary card link to obtain a second transmission quality evaluation value, in response to that 
compensating the data transmission of the mobile network performed by the primary card link through the secondary card link based on the first transmission quality evaluation value and the second transmission quality evaluation value, in response to that the first transmission quality evaluation value is lower than a transmission quality evaluation threshold, wherein compensating the data transmission of the mobile network performed by the primary card link through the secondary card link comprises:
determining a ratio between an amount of data to be transmitted by the primary card link and an amount of data to be transmitted by the secondary card link based on the first transmission quality evaluation value and the second transmission quality evaluation value, and
performing the data transmission of the mobile network through the primary card link and the secondary card link according to the ratio.

4. (Canceled)

14. (Canceled)
Allowable Subject Matter
Claims 1, 4-11, and 14-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: Considering claims 1 and 11, the best prior art found during the prosecution of the present application, Mutya et al. (U.S. Patent Application Publication No. 2014/0274006 A1) and Rice et al. (U.S. Patent Application Publication No. 2019/0342943 A1), fails to disclose, teach, or suggest the limitations 
Claims 4-10 and 14-20 are also allowed by virtue of their dependency on claims 1 and 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642